Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited                              FILED
before any court except for the purpose                      Jul 17 2012, 9:06 am
of establishing the defense of res
judicata, collateral estoppel, or the law                           CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
of the case.                                                             tax court




ATTORNEYS FOR APPELLANT:                         ATTORNEYS FOR APPELLEES:

CYNTHIA S. GILLARD                               GREGORY P. RIPPLE
ANDREW M. HICKS                                  Miller Johnson
Warrick & Boyn, LLP                              Grand Rapids, Michigan
Elkhart, Indiana
                                                 MICHELLE L. QUIGLEY
                                                 Miller Johnson
                                                 Kalamazoo, Michigan


                              IN THE
                    COURT OF APPEALS OF INDIANA

GARRY BALTHES,                                   )
                                                 )
       Appellant,                                )
                                                 )
              vs.                                )      No. 20A03-1111-CC-517
                                                 )
CONCEPT INDUSTRIES, INC.,                        )
COMPOSITE TECHNOLOGIES, LLC,                     )
and SHAWN ESHRAGH,                               )
                                                 )
       Appellees.                                )


                    APPEAL FROM THE ELKHART CIRCUIT COURT
                        The Honorable Terry C. Shewmaker, Judge
                             Cause No. 20C01-1009-CC-202


                                        July 17, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BROWN, Judge
       Garry Balthes appeals the trial court’s order entering summary judgment in favor

of Concept Industries, Inc. (“Concept”), Composite Technologies, LLC (“Composite”),

and Shawn Eshragh (Concept and Composite together, “Companies,” and Companies and

Eshragh together, “Appellees”) and against Balthes. Balthes raises two issues, which we

consolidate and restate as whether the court erred in entering summary judgment in favor

of Appellees. We affirm in part, reverse in part, and remand.

       The relevant facts follow. Concept manufactures returnable packaging systems,

vacuum formed plastics and non-woven fiber products for the automotive, office

furniture and other industries. Composite performs research development services for

Concept. Companies are located in Grand Rapids, Michigan. Eshragh was the president

of Concept, David Ellis was the vice-president of Concept, and David Foote was the chief

financial officer of Concept.

       In March 2007, Balthes entered into a consulting relationship with Companies and

subsequently in 2007 accepted an offer of employment from Companies. Balthes’s

employment with Companies required him to relocate his personal residence from

Elkhart County, Indiana, to Kent County, Michigan. In September 2007, to assist in the

relocation, Eshragh paid $34,500 to Balthes to be used as a down payment on a new

house in Kent County. Companies paid an additional total amount of $17,752 in the form

of mortgage payments on Balthes’s behalf on his residence in Elkhart County.

       Balthes resigned his employment effective March 31, 2010, and Appellees

demanded repayment of the above amounts. Balthes and Appellees entered into a written

settlement agreement dated in June 2010 (the “2010 Settlement Agreement”) which


                                            2
provided that the total amount loaned to Balthes by Appellees, with accrued interest,

exceeded $57,000 and that Balthes would pay Concept a total gross amount of $50,000 in

two installments. The 2010 Settlement Agreement provided that the first installment

payment would be $40,000 payable within ten days of the closing of the sale of Balthes’s

residence in Michigan or by July 15, 2010, whichever date occurred first, and the second

installment payment would be for $10,000 payable by December 31, 2010. The 2010

Settlement Agreement also included certain non-competition and non-solicitation

provisions, a provision providing that Appellees would release and discharge Balthes for

all claims related to the loaned amounts in consideration of the payments, and that the

agreement would be governed by the laws of the State of Michigan.

      On or about July 15, 2010, Eshragh received a letter from Balthes accompanied by

a personal check for $5,000. In the letter, Balthes stated in part that he was hoping to

repay the full balance via a bank loan and that it was not his intention to drag out the

repayment.

      On September 8, 2010, Appellees filed a complaint in the Elkhart County Circuit

Court in which Concept alleged breach of contract against Balthes and Appellees alleged

unjust enrichment against him. On October 28, 2010, Balthes, pro se, filed an answer in

which he asserted affirmative defenses and requested a trial by jury. On February 21,

2011, Appellees filed a motion for leave to amend complaint to include an allegation that

Balthes failed to make the second installment payment due on December 31, 2010 under

the 2010 Settlement Agreement, and the court granted Appellees’ motion and ordered the

amended complaint to be deemed filed. On April 26, 2011, Appellees filed a motion for


                                           3
default judgment, and on April 29, 2011, Balthes filed a response to the motion for

default and an answer to the amended complaint.1

        On May 6, 2011, while the motion for default was pending, Eshragh and Ellis met

with Balthes to discuss the possibility of Balthes performing some consulting work for

Concept in exchange for Appellees’ dismissal of the pending lawsuit. Balthes visited

Concept’s facility on May 10, 2011, and there was some additional communication

between Balthes and Eshragh, Ellis, and the parties’ attorneys during the following days.

On May 16, 2011, Appellees filed a notice of withdrawal of their motion for default

judgment, and the court ordered that the motion for default be withdrawn and Balthes’s

answer to the amended complaint be filed.

        On June 29, 2011, Appellees filed a motion for summary judgment as to each

claim asserted in their amended complaint, designating evidence together with a brief in

support of the motion.2 Appellees argued that under Michigan law it is undisputed that

Balthes breached the 2010 Settlement Agreement and that Balthes has been unjustly

enriched by receiving a benefit from Appellees that he has retained. On July 27, 2011,

Balthes, pro se, filed a memorandum of law in opposition to Appellees’ motion for




        1
          In his response to Appellees’ motion for default, Balthes stated that prior to filing their amended
complaint Appellees asked for his consent to the motion to file the amended complaint and informed him
that even if he did not oppose the amendment, he would still have the opportunity to answer and defend
the complaint, and that from discussion with Appellees’ counsel and given that the only reason for
amending the complaint was to change the amount of money Appellees sought, he was under the
impression that he did not have to file another answer.
        2
         In support of their motion, Appellees designated among other things the affidavits of Eshragh
and Foote.

                                                     4
summary judgment and requested that summary judgment be granted in his favor.3

Balthes argued that the parties reached a valid modification of the 2010 Settlement

Agreement on May 6, 2011 which precluded summary judgment, that an oral agreement

on May 6, 2011 was a valid and enforceable settlement agreement, and that the oral

agreement was not barred by the statute of frauds. Balthes also argued that oral promises

may be enforced under the doctrine of promissory estoppel and equitable estoppel, that

part performance may render an oral agreement enforceable under the statute of frauds,

and that “[a]ll of these factors are present in this case.” Appellant’s Appendix at 77. On

August 26, 2011, Appellees filed a response and argued that, while the parties did engage

in negotiations in an effort to come to a settlement agreement, the parties never reached a

final agreement that would modify, alter, or discharge Balthes’s duties under the 2010

Settlement Agreement, and that Balthes’s summary judgment motion should be

dismissed.4

        Following a hearing, the court issued an order entering summary judgment in

favor of Appellees and against Balthes. The court found that at the hearing the parties

agreed that they had entered the 2010 Settlement Agreement and that Balthes had paid

only $5,000, leaving a balance due of $45,000, and that, accordingly, it is undisputed that

the parties entered into a valid contract which Balthes ultimately breached. The court


        3
         In his memorandum, Balthes designated his affidavit, in addition to other pleadings and the
evidence by Appellees.
        4
           In their response to Balthes’s motion for summary judgment, Appellees designated the
pleadings in the case, the materials designated in their motion for summary judgment, the supplemental
affidavit of Eshragh, the affidavits of Ellis and Gregory Ripple, counsel representing Appellees, and the
exhibits attached to those affidavits.

                                                   5
stated that Balthes argued that on May 6, 2011, the parties orally modified the 2010

Settlement Agreement, and the court found in part:

       The designated evidence establishes that the parties did engage in
       negotiations in an attempt to come to a resolution regarding Balthes’s
       breach of the [2010] Settlement Agreement; however, there was never an
       agreement subsequent to the original agreement that modified or discharged
       [Balthes’s] original obligation. [Appellees] concede that they met with []
       Balthes on May 6, 2011 to discuss the possibility of Balthes providing
       consulting services in exchange for dismissing the lawsuit. In the days
       following the parties’ negotiations, several proposals for a revised
       settlement agreement were presented; however, all were rejected by one or
       both of the parties. On June 2, 2011, Balthes rejected the final proposed
       agreement. No further negations ensued.

Id. at 9 (citations to record omitted). The court further found:

       In the instant case, the designated evidence shows that the parties engaged
       in negotiations in an effort to come to a subsequent settlement agreement;
       however, the evidence also establishes that they never reached a final
       agreement as to the essential terms of that proposed agreement. Therefore,
       no subsequent contractual agreement to discharge or modify [Balthes’s]
       obligations under the [2010] Settlement Agreement was ever reached. The
       facts and evidence regarding [Balthes’s] breach of the Settlement
       Agreement is undisputed. Accordingly, summary judgment in favor of
       [Appellees] is appropriate upon the amount due under the [2010]
       Settlement Agreement.

Id. at 10. The court entered judgment in favor of Appellees and against Balthes in the

amount of $45,000.

       The issue is whether the trial court erred in entering summary judgment in favor of

Appellees and against Balthes. Summary judgment is appropriate only where there is no

genuine issue of material fact and the moving party is entitled to judgment as a matter of

law. Ind. Trial Rule 56(c); Mangold ex rel. Mangold v. Ind. Dep’t of Natural Res., 756

N.E.2d 970, 973 (Ind. 2001). All facts and reasonable inferences drawn from those facts

are construed in favor of the nonmovant. Mangold, 756 N.E.2d at 973. Our review of a
                                              6
summary judgment motion is limited to those materials designated to the trial court. Id.

We must carefully review a decision on summary judgment to ensure that a party was not

improperly denied its day in court. Id. at 974. Any doubt as to the existence of an issue

of material fact, or an inference to be drawn from the facts, must be resolved in favor of

the nonmoving party. Cowe v. Forum Grp., Inc., 575 N.E.2d 630, 633 (Ind. 1991).

      A party moving for summary judgment bears the initial burden of showing no

genuine issue of material fact and the appropriateness of judgment as a matter of law.

Monroe Guar. Ins. Co. v. Magwerks Corp., 829 N.E.2d 968, 975 (Ind. 2005). If the

movant fails to make this prima facie showing, then summary judgment is precluded

regardless of whether the non-movant designates facts and evidence in response to the

movant’s motion. Id. In reviewing a trial court’s ruling on a motion for summary

judgment, we may affirm on any grounds supported by the Indiana Trial Rule 56

materials. Catt v. Bd. of Commr’s of Knox Cnty., 779 N.E.2d 1, 3 (Ind. 2002).

      The fact that the parties make cross motions for summary judgment does not alter

our standard of review. Hartford Acc. & Indem. Co. v. Dana Corp., 690 N.E.2d 285,

291 (Ind. Ct. App. 1997), trans. denied.        Instead, we must consider each motion

separately to determine whether the moving party is entitled to judgment as a matter of

law. Id. The entry of specific findings and conclusions does not alter the nature of a

summary judgment which is a judgment entered when there are no genuine issues of

material fact to be resolved. Rice v. Strunk, 670 N.E.2d 1280, 1283 (Ind. 1996). In the

summary judgment context, we are not bound by the trial court’s specific findings of fact




                                            7
and conclusions of law. Id. They merely aid our review by providing us with a statement

of reasons for the trial court’s actions. Id.

       Before we address Balthes’s arguments, we note that the parties disagree as to the

substantive law which applies to this case. Appellees argue that the parties contractually

agreed that Michigan law would govern the interpretation of the 2010 Settlement

Agreement and that Indiana choice of law doctrine favors contractual stipulations as to

governing law. Balthes argues that the application of Indiana law to the May 6, 2011

settlement of a case pending in Indiana is reasonable under the “most intimate contacts”

rule. Appellant’s Reply Brief at 7. In support of his argument, Balthes points to the facts

that the lawsuit is in Indiana, that he was a resident of Indiana, and that some of the

services he would provide would be completed at his home in Indiana.

       Choosing the appropriate state substantive law is a decision to be made by the

court of the state in which the action is pending. Kentucky Nat. Ins. Co. v. Empire Fire

and Marine Ins. Co., 919 N.E.2d 565, 575 (Ind. Ct. App. 2010) (citing Travelers Ins. Co.

v. Rogers, 579 N.E.2d 1328, 1330 (Ind. Ct. App. 1991)). Accordingly, Indiana’s choice

of law rules apply to this case.       Indiana choice of law provisions generally favor

contractual stipulations as to governing law. Id. (citing Allen v. Great Am. Reserve Ins.

Co., 766 N.E.2d 1157, 1162 (Ind. 2002)).

       Indiana’s choice of law rule for contract actions is the “most intimate contacts”

test. Id. (citing Schaffert by Schaffert v. Jackson Nat’l Life Ins. Co., 687 N.E.2d 230,

232 (Ind. Ct. App. 1997) (citations omitted), trans. denied). The court will consider all

acts of the parties touching the transaction in relation to the several states involved and


                                                8
will apply as the law governing the transaction the law of that state with which the facts

are in most intimate contact. Id. (citing Hartford Acc. & Indem. Co. v. Dana Corp., 690

N.E.2d 285, 291 (Ind. Ct. App. 1997) (citing W.H. Barber Co. v. Hughes, 223 Ind. 570,

63 N.E.2d 417, 423 (1945)), trans. denied). The following are representative of the

factors to consider: (1) the place of contracting, (2) the place of negotiation, (3) the place

of performance, (4) the location of the subject matter of the contract, and (5) the

domicile, residence, nationality, place of incorporation and place of business of the

parties. Id. (citing Emp’rs Ins. of Wausau v. Recticel Foam Corp., 716 N.E.2d 1015,

1024 (Ind. Ct. App. 1999) (citing Eby v. York-Div., Borg-Warner, 455 N.E.2d 623, 626

(Ind. Ct. App. 1983) (citing RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 188

(1971))), reh’g denied, trans. denied). The location of the subject matter of the contract,

also known as the principal location of the insured risk, is given greater weight than any

other single contact in determining the state of the applicable law when that risk can be

located principally in a single state. Id. It is also accorded greater significance when the

other factors do not point primarily to one forum. Id.

       However, a court need only undergo the analysis above if there is a difference

between the relevant laws of the different states. Id. (citing Hartford Acc. & Indem. Co.,

690 N.E.2d at 291 (“[B]efore entangling itself in messy issues of conflict of laws a court

ought to satisfy itself that there actually is a difference between the relevant laws of the

different states.”) (citing Barron v. Ford Motor Co. of Canada Ltd., 965 F.2d 195, 197

(7th Cir. 1992), cert. denied, 506 U.S. 1001, 113 S. Ct. 605 (1992))). “If the purposes

and policies of two potential rules are the same, the forum should apply the forum law.”


                                              9
Id.; see also Simon v. U.S., 805 N.E.2d 798, 805 (Ind. 2004) (noting that because there

was a conflict between the laws of Indiana and Pennsylvania that was “important enough

to affect the outcome of the litigation,” the Court needed to determine which State’s law

to apply). In addition, the Indiana Supreme Court has held that Indiana does not engage

in dépeçage, which is “the process of analyzing different issues within the same case

separately under the laws of different states.” Simon, 805 N.E.2d at 801. “Although

Indiana allows different claims to be analyzed separately, it does not allow issues within

those counts to be analyzed separately.” Id. (“For example, an Indiana court might

analyze a contract claim and a tort claim independently but would not separately analyze

and apply the law of different jurisdictions to issues within each claim.”).

       Here, we observe that, to the extent Appellees initiated this lawsuit and alleged in

their complaint and amended complaint that Balthes was in breach of the 2010 Settlement

Agreement, the 2010 Settlement Agreement contained a provision providing that it would

“be governed and construed in accordance with the domestic law of the State of Michigan

without giving effect to any choice of law or conflict of law provision (whether of the

State of Michigan or any other jurisdiction) that would cause the application of the laws

of any jurisdiction other than the State of Michigan.” Appellant’s Appendix at 30.

Further, to the extent that Balthes argues that Indiana law may apply under the “most

intimate contacts” rule to consideration of the agreement he asserts the parties reached at

the May 6, 2011 meeting, we conclude that we need not undergo such an analysis

because, as set forth below, there are no differences between the relevant laws of

Michigan and Indiana as to the requirements of contract formation or promissory estoppel


                                             10
that affect the outcome of the litigation in this case. See Dunn v. Meridian Mut. Ins. Co.,

836 N.E.2d 249, 251 (Ind. 2005) (noting that the relevant laws of two states appeared to

be the same and setting forth the relevant laws in both states).

       We turn now to Balthes’s arguments regarding the court’s summary judgment

ruling. Balthes contends that that he and Appellees reached an oral agreement on May 6,

2011 to settle the lawsuit and that, as a result, Appellees should be compelled to abide by

its terms. Balthes argues that Appellees held out to him that, if he agreed to help improve

production lines 5, 7, and 8, they would dismiss their lawsuit, that he and Eshragh shook

hands to consummate the contract, and that this exchange established an oral contract

settling the lawsuit. Balthes further argues that there was a clear meeting of the minds

shown by Eshragh’s statements that Concept needed Balthes’s services immediately and

his statement to Foote to instruct legal counsel to dismiss the suit; that Balthes’s

immediate actions and his working with Ellis to develop a task list were in line with what

his obligations were under the May agreement; and that the parties’ conduct after May 6,

2011 demonstrates that an oral contract was formed, including that he went to work

immediately, that he had several conversations with Eshragh and Concept and spent May

10, 2011 on-site addressing production problems, and that during that time he diagnosed

problems and recommended steps to improve production.

       Balthes also argues: “Concept was a happy customer and [had] an improved

production line. The immediate fixes were completed. They had what they needed. It

was then that they told [Balthes] not to come again until he signed their written

agreement, and then issued their proposed written terms to [Balthes] to tie up loose legal


                                             11
ends” and that “[t]he written terms went well beyond the scope of what the parties agreed

to on May 6.” Appellant’s Brief at 13-14. Balthes also argues that the May 6, 2011 oral

agreement is enforceable even if it omitted certain details or failed to specify a definite

time for performance and that the agreement did specify a definite scope of services.

Balthes further contends that his reliance on Appellees’ numerous representations that an

agreement was reached estops them from denying the existence of the May 6, 2011

agreement.   Balthes asserts that “[e]very action [Appellees] took toward [him] was

designed to induce [him] to rely on their promises,” that he “was assured numerous times

that they had reached a deal,” and that “[f]rom May 6 through May 10, [he] was in

constant contact with [Appellees] and was either talking with them about work or his

wife’s health.” Id. at 19. Balthes also argues, in the alternative, that genuine issues of

material fact as to the existence and terms of the May 2011 agreement preclude summary

judgment in favor of Appellees.

       Appellees maintain that it is undisputed that Balthes breached the 2010 Settlement

Agreement and that the court correctly concluded that the parties did not reach an

agreement in May 2011 that would modify, alter or discharge Balthes’s duties under the

2010 Settlement Agreement. Appellees assert that the parties engaged in negotiations but

never reached a binding agreement. Appellees further argue Balthes cannot establish the

elements necessary to prevail on a theory of promissory estoppel. In his reply brief,

Balthes argues that he was not advised on May 6, 2011 that the verbal agreement settling

the lawsuit was contingent upon additional and onerous terms to be included in a

subsequent written settlement agreement, that his affidavit in the designated evidence is


                                            12
not self serving and can defeat summary judgment, that he relies upon other designated

evidence as well as his affidavit, that the existence of a contract is a question of fact, and

that he can establish the elements necessary to prevail on a theory of promissory estoppel.

       Under Michigan law, a valid contract requires mutual assent on all essential terms.

Eerdmans v. Maki, 573 N.W.2d 329, 332 (Mich. Ct. App. 1997). Mere discussions and

negotiation cannot be a substitute for the formal requirements of a contract. Id. Before a

contract can be completed, there must be an offer and acceptance. Id. Acceptance must

be unambiguous and in strict conformance with the offer. Id. A meeting of the minds is

judged by an objective standard, looking to the express words of the parties and their

visible acts, not their subjective states of mind. Kloian v. Domino’s Pizza, LLC, 733

N.W.2d 766, 771 (Mich. Ct. App. 2006). An offer is a unilateral declaration of intention,

and is not a contract. Kamalnath v. Mercy Memorial Hosp. Corp., 487 N.W.2d 499,

503 (Mich. Ct. App. 1992). A contract is made when both parties have executed or

accepted it, and not before. Id. A counter proposition is not an acceptance. Id. Mere

discussions and negotiation, including unaccepted offers, cannot be a substitute for the

formal requirements of a contract. Id. “In an appropriate case an agreement may be

enforced as a contract even though incomplete or indefinite in the expression of some

term, if it is established that the parties intended to be bound by the agreement,

particularly where one or another of the parties has rendered part or full performance.”

JW Knapp Co. v. Sinas, 172 N.W.2d 867 (Mich. Ct. App. 1969).

       Under Indiana law, the basic requirements for a contract are offer, acceptance,

consideration, and a meeting of the minds between the contracting parties on all essential


                                             13
elements or terms of the transaction. Fiederlein v. Boutselis, 952 N.E.2d 847, 856 (Ind.

Ct. App. 2011). There must be mutual assent or a meeting of the minds on all essential

elements or terms in order to form a binding contract. Bennett v. Broderick, 858 N.E.2d

1044, 1048 (Ind. Ct. App. 2006), trans. denied. To be valid and enforceable, a contract

must be reasonably definite and certain. Conwell v. Gray Loon Outdoor Mktg. Grp.,

Inc., 906 N.E.2d 805, 813 (Ind. 2009); Wenning v. Calhoun, 827 N.E.2d 627, 629 (Ind.

Ct. App. 2005) (“In order to be enforceable, a contract must be reasonably definite and

certain in its material terms so that the intention of the parties may be ascertained.”),

trans. denied. Further, “[t]he law is well established that a mere agreement to agree at

some future time is not enforceable.” Wolvos v. Meyer, 668 N.E.2d 671, 674 (Ind.

1996); see also Block v. Magura, 949 N.E.2d 1261, 1266 (Ind. Ct. App. 2011). While

parties may make an enforceable contract which obligates them to execute a subsequent

final written agreement, it is necessary that the agreement was expressed on all essential

terms to be incorporated in the document and that the document is understood to be a

mere memorial of the agreement already reached. Id. at 674-675 (citing 1 ARTHUR

LINTON CORBIN AND JOSEPH M. PERILLO, CORBIN ON CONTRACTS § 2.8 at 133-34 (rev.

ed. 1993)). We consider the parties’ “intent to be bound” as a question separate from but

related to the definiteness of terms. Block, 949 N.E.2d at 1266.

      The designated evidence reveals a number of affidavits, e-mail messages, and

other documents related to the 2010 Settlement Agreement, the May 6, 2011 meeting,

and the parties’ correspondence and negotiations after the May 6, 2011 meeting. In his

affidavit, Foote stated that it was among his duties to track the loan payments to Balthes


                                           14
and calculate the amount accruing on the loans, that as of April 30, 2010 Balthes owed a

total of $57,544.54, that Balthes voluntarily resigned his employment effective March 31,

2010, that Balthes subsequently signed an agreement promising to pay back $50,000 in

two payments, and that Balthes made one payment of $5,000 and has failed to make any

subsequent payments. In his affidavit, Eshragh stated that in 2010 Balthes and Appellees

reached an agreement to repay the amounts he owed and that he received a sole payment

from Balthes for $5,000.

       In his affidavit, Balthes stated that he signed the 2010 Settlement Agreement on

the belief that he would receive a loan to make the payments to Concept stated in the

agreement upon the sale of his house in Michigan, that he did not receive sufficient funds

from the sale and was unable to get a loan to make the payments under the agreement,

and that he made a payment of $5,000. Balthes stated that in February 2011 he learned

that his wife had cancer, that he advised counsel for Appellees of this fact and of the need

for his resources to be used for her medical necessities, and that in response Appellees

asked to have a meeting. Balthes stated that on or about May 6, 2011, he drove from

Elkhart and met with Ellis, Foote, and Eshragh in Grand Rapids, Michigan, that at the

meeting he was advised that Appellees would like to find a way to use his expertise in

helping Concept get various production lines functioning better or just functioning, that

Concept specifically needed help with lines 7 and 8 so they could get these lines

operational enough to run cotton shoddy, and that Concept also needed help with line 5.

Balthes stated that Ellis described in detail what Appellees needed him to do to help

Concept to improve the production lines, namely, that Appellees needed help with lines


                                            15
5, 7 and 8, that Ellis later suggested they may need help with lines 2 and 3, and that

Balthes was agreeable to helping Appellees with production lines 5, 7, and 8 as outlined

by Ellis, knowing that the lawsuit and claims were being dropped as stated by Eshragh.

Balthes also stated that Eshragh then restated that based on Balthes’s offer to help

Appellees, Eshragh would fully drop the suit and the claims for money owing, that

Eshragh instructed Foote to notify their lawyer to notify the courts that claims were being

dropped, and that he stood up and shook Eshragh’s hand accepting the agreement.

Balthes stated that Eshragh took him on a tour of a building, stated that he was happy the

lawsuit was over and that they had reached an agreement, and that the two again shook

hands. Balthes stated that the following day, Eshragh called him to tell him again how

relieved he was that the suit was over and that Eshragh called him a couple more times

after that to talk about general things and how his wife was doing.

       Balthes’s affidavit further stated that, in reliance upon the agreement the parties

reached on May 6, 2011, he returned the following Tuesday to start work, that he met

briefly with Eshragh, Foote, and Ellis, and that Foote thought it would be a good idea to

put the parties’ agreement in writing and said he would send something to Balthes to

review. Balthes stated that he met with the production manager and some production

staff to begin his work and review and evaluate the performance of lines 7 and 8, that he

evaluated the line issues people were having, that the production team was happy he was

there and able to help, that he and the others reviewed basic fixes that Concept needed to

do to improve line performance, and that he made major suggestions for changes to lines

7 and 8 that were implemented by Concept almost immediately. Balthes stated that he


                                            16
returned to the office with Ellis and the production team, that Eshragh wanted to make

sure that the Concept staff were following Balthes’s recommendations, and that they set

up a program for repairs scheduled to begin that Friday and Saturday with a follow-up

trip scheduled for the following week. Balthes stated that, as he left, Eshragh walked him

to the door and restated his position that the suit was forever gone and that he was very

glad he was there helping Concept, that they again shook hands, and that Eshragh called

him several times after that to confer. Balthes stated that around May 13, 2011, after he

had provided his expertise to Appellees, Ellis advised that Balthes should not come up

and do further work until a written agreement was in place and that the written agreement

that was presented to him was not representative of what the parties had agreed to in the

meeting on May 6, 2011, and included material terms that had not been discussed or

agreed to and had not been signed.

      In his supplemental affidavit, Eshragh stated that Concept had been prepared to

hire a consulting firm to help improve the production and operation of its carding lines,

that he knew that Balthes could also provide these services, and that he asked his attorney

to reach out to Balthes to see if it was worth exploring this settlement avenue. Eshragh

stated that he met with Balthes on May 6, 2011, to discuss the possibility of him

performing some consulting work for Concept in exchange for dismissal of its lawsuit

and that Ellis explained the company’s needs to Balthes. Eshragh stated that, while

Balthes was agreeable to performing the work, there were details to be worked out,

including the scope and amount of work to be performed and Balthes’s obligations under

non-competition agreements with both Concept and another company. Eshragh further


                                            17
stated that following the meeting the attorneys for both sides exchanged various

proposals, that he remembered that the issues discussed centered around the scope of

services and the terms of restrictive covenants, that Balthes rejected Appellees’ proposal

and likewise Balthes’s proposal was unacceptable to Appellees, and that the parties were

unable to reach an agreement. Eshragh also stated that on May 24 he had another

telephone conversation with Balthes in a final attempt to work out the differences and

reach an agreement, that based on that conversation he instructed his attorney to revise

Appellees’ settlement proposal and forward it to Balthes for his review, that Balthes

rejected Appellees’ final offer on June 2, 2011, and that there were no further

negotiations since that date.

       In his affidavit, Ellis stated that during the May 6, 2011 meeting, he explained the

services Concept needed Balthes to provide and that he and Balthes exchanged ideas at

the meeting of possible improvement to Concept’s carding lines. Ellis stated that no

agreement was reached regarding the number of consulting hours Balthes would provide

or the scope of his services. Ellis stated that on May 9, 2011, in anticipation of the

parties reaching an agreement, he generated a task list for Balthes and proposed schedule,

that Balthes suggested that he visit Concept’s plant on May 10, 2011 to observe the

operation, that Ellis confirmed in an e-mail to Balthes that the remainder of the

consulting would have to wait because the parties were still “closing the loop” on the

settlement agreement, and that Balthes nevertheless still visited Concept’s facility on

May 10. Appellant’s Appendix at 95. Ellis further stated that on May 12, 2011, he sent

Balthes an e-mail stating that until the legal agreement had been signed he should not


                                            18
visit the facility, that Balthes agreed and stated that he hoped the parties could reach an

agreement by that Friday, and that on May 19, 2011, Ellis received an e-mail from

Balthes regarding scheduling a visit to Concept’s plant in which Balthes wrote that “[i]n

case the legal issues get resolved this week wanted to let you know next week I only have

Tuesday open.” Id. at 96.

       The designated evidence includes the May 9, May 12, and May 19, 2011, e-mail

messages referenced in Ellis’s affidavit. In the Monday, May 9, 2011 e-mail message,

Ellis wrote in part that “Tuesday is a good fit,” that “[w]e will be running Cotton Shoddy

on 7 & 8 and it will give you a good chance to see the baseline of where the machine is

performing as well as see the raw material we are running and issues it is presenting,”

that “[f]rom there we can map out a plan for how to dial in the process and equipment,”

and “[t]here was some talk in our meeting about closing the loop on some legal stuff - I’ll

leave that to [Eshragh] and [] Foote. Let’s you and I concentrate on generating a task list

and a work schedule to get it done,” and “Give me a call on my cell and let me know

what time you plan on arriving Tuesday and how long you can stay and we’ll get

started.” Id. at 97. On May 12, 2011, Ellis wrote to Balthes and stated that Foote let him

know that he is “still working through the details of your agreement with [Eshragh],” that

“[i]t probably makes sense to hold off your next visit until this is done,” and that “[w]e

are making the adjustment we discussed on Tuesday and our ship schedule has been

pushed out a little, so hopefully you guys get the legal end wrapped up without too much

impact to the overall schedule.” Id. at 98. Balthes sent a reply e-mail on May 12, 2011

stating in part: “I hope it’s done today or at least by Friday.” Id.


                                              19
      In his affidavit, Ripple stated that he represented Appellees in the lawsuit, that on

May 6, 2011, Balthes met with Eshragh and other representatives of Concept and that

Eshragh informed Ripple that Balthes had agreed in principle to exchange consulting

services for a dismissal of the lawsuit pending the negotiation and execution of a

settlement agreement. Ripple stated that on May 11, 2011, he sent a draft settlement

agreement to Balthes containing Appellees’ original offer to settle, that the same day

Balthes notified him that changes needed to be made before he could agree to it,

particularly with respect to the non-competition and non-solicitation language in the

agreement, and that Balthes suggested revisions to the language. Ripple stated that, on

May 12, 2011, after consultation with Appellees, he sent an e-mail to Balthes indicating

that Appellees considered Balthes’s changes to the restrictive covenant to be a “potential

deal-breaker,” that he received no response to that e-mail message but had a conversation

with the attorney who had represented Balthes in negotiating the 2010 Settlement

Agreement, and that Balthes’s attorney reiterated Balthes’s concerns regarding the

covenants and the scope of services. Ripple stated that on May 19, 2011, counsel for

Balthes informed him that he would be providing a revised settlement agreement the

following day and that on May 20, 2011, Balthes’s counsel forwarded a “red-line”

version of the settlement agreement that incorporated Balthes’s revised changes to the

agreement.   Id. at 101.    Ripple stated that on May 21, 2011, he responded and

communicated Appellees’ rejection of the May 20 proposal and that Appellees countered

by stating that their original May 11 offer remained on the table until May 23, 2011.

Ripple further stated that on May 24, 2011, Balthes and Eshragh discussed the settlement


                                           20
agreement by telephone, that Ripple forwarded to Balthes that same day a revised

settlement agreement incorporating the changes discussed on the phone, that the new

revised agreement more clearly provided the scope of the project and Balthes’s duties and

clarifications regarding travel and supplies, and that later that day Balthes informed

Ripple that he “did not commit” to any of the changes in the May 24, 2011 revised

settlement agreement and that his attorney would need to review the proposal. Ripple

stated that on June 2, 2011, he spoke with Balthes’s counsel regarding the proposed May

24, 2011 agreement, that Balthes’s counsel stated unequivocally that the “offer was

rejected” and that Balthes could not agree to the scope of services to be provided, the

restrictive covenants, and Concept’s proposed remedies in case of default. Id. at 101.

Ripple finally stated that following Balthes’s rejection of Appellees’ May 24, 2011

proposal, neither Balthes nor Appellees have made subsequent settlement offers and that

Balthes has not at any time agreed to the proposed settlement agreement provided to him.

      The designated evidence includes the May 11, May 12, May 20, May 21, and May

24, 2011, e-mail messages referenced in Ripple’s affidavit. The May 11, 2011 e-mail

exchange shows that Ripple sent Balthes drafts of the settlement documents and that

Balthes informed Ripple that changes were required, that he had a long history of

working in the industry and that “[t]he restrictive provisions in the agreement basically

kills any chance for me to continue working and earn and [sic] income” and that he could

not work “under these conditions and these provision[s] will need to be changed.” Id. at

103. In an e-mail message on May 12, 2011 from Ripple to Balthes, Ripple explained

that the restrictive covenant language in section 6 of the draft agreement and


                                           21
confidentiality provisions in section 7 are “very important to [Eshragh] and Concept,”

that the language in the draft “contains the exact same restrictions and provisions that

were included in the first [2010] Settlement Agreement you signed,” that “[s]ince that

Agreement is still in full force and effect, you are already bound by that language,” and

that Eshragh had asked Ripple to relate to Balthes that “this is a potential deal-breaker”

and that he felt “strongly about this issue.” Id. at 105.

       The red-line version of the draft agreement forwarded by Balthes’s counsel to

Ripple on May 20, 2011 referenced in Ripple’s affidavit is also included in the

designated evidence. The red-line version highlighted the text of the language which

Balthes desired to revise. Balthes’s revisions included changes to the description of the

consulting services to be provided by Balthes, including language related to which party

would be responsible for certain expenses, the hours, time commitment, and location of

Balthes’s work, and the areas of his support, namely, to improve web performance related

to lines 7 and 8, finalize systems for line 5, and requirements for reassembly for lines 2

and 3. Balthes’s revisions also included changes to section 6 of the draft agreement

related to non-competition and non-solicitation.

       Ripple sent an e-mail message to Balthes and his attorney on May 21, 2011,

stating that the revised terms of the revised settlement agreement were not acceptable to

Concept, that they fundamentally change the nature of the parties’ agreement, that the

2010 Settlement Agreement contained the non-competition and non-solicitation language

originally proposed by Concept in the draft agreement, that Balthes is already bound by

those restrictions, that Concept has no interest in relitigating another breach of another


                                              22
settlement agreement if Balthes were to breach, that Concept is prepared to file a motion

for summary judgment, and that Concept remained willing to settle on the terms initially

proposed and that the offer would remain open until May 23, 2011. The May 24, 2011 e-

mail message from Ripple to Balthes, his attorney, and Foote attached further revised

draft settlement paperwork incorporating certain changes that Balthes discussed with

Estragh earlier that day, including changes related to the scope of work and how it is

measured and scope of duties and clarifications regarding travel and supplies.

      The designated evidence reveals that, despite the fact that Balthes and Eshragh

shook hands and Eshragh stated his intent to have Appellees’ lawsuit dismissed, there

was not a meeting of the minds or mutual assent regarding the terms of such an

agreement and that the terms of the agreement were being discussed and negotiated

following the May 6, 2011 meeting and were never finalized or concluded. See Wolvos,

668 N.E.2d at 674 (holding that a mere agreement to agree at some future time is not

enforceable); Conwell, 906 N.E.2d at 813 (providing that to be valid and enforceable a

contract must be reasonably definite and certain). As set forth above, the designated

evidence includes affidavits and copies of e-mail messages by and between the parties

and their attorneys indicating that they were in discussions and were offering proposals

and counter-proposals regarding the particular terms to which both Balthes and Appellees

would agree, including terms which the parties stated were important related to the scope

and time commitment of the work Balthes would perform and to non-competition and

non-solicitation provisions. See Kamalnath, 487 N.W.2d at 503 (providing that a counter

proposition is not an acceptance and that mere discussions and negotiation, including


                                            23
unaccepted offers, cannot be a substitute for the formal requirements of a contract).

Based upon the designated evidence and under the circumstances, we conclude that it is

evident that there was not a meeting of the minds on or after May 6, 2011 regarding the

terms of any proposed agreement between the parties for Balthes to perform consulting

work and in exchange for Appellees to dismiss their action against him. Accordingly, the

court did not err in entering summary judgment in favor of Appellees and against Balthes

on the issue of whether an agreement regarding the dismissal of Appellees’ action against

Balthes in exchange for the performance of certain consulting work was reached on or

after May 6, 2011. See East Porter Cnty. Sch. Corp. v. Gough, Inc., 965 N.E.2d 684 (Ind.

Ct. App. 2012) (concluding that there was not a meeting of the minds and affirming the

trial court’s entry of summary judgment).

       However, we reach a different conclusion as to the propriety of summary

judgment as to Balthes’s argument of promissory estoppel.          Balthes argues that his

reliance on Appellees’ representations that an agreement was reached estops Appellees

from denying the existence of the May 6, 2011 agreement. Balthes argues that it would

be unjust to allow Appellees to benefit freely from work he did on their behalf. Under

Michigan law, the elements of a promissory estoppel claim “consist of (1) a promise (2)

that the promisor should reasonably have expected to induce action of a definite and

substantial character on the part of the promisee and (3) that, in fact, produced reliance or

forbearance of that nature (4) in circumstances requiring enforcement of the promise if

injustice is to be avoided.” Zaremba Equip., Inc. v. Harco Nat’l Ins. Co., 761 N.W.2d

151, 166 (Mich. Ct. App. 2008). Under Indiana law, promissory estoppel “is a judicial


                                             24
doctrine sounding in equity.”      Brown v. Branch, 758 N.E.2d 48, 51 (Ind. 2001).

Specifically, promissory estoppel “encompasses the following elements: (1) a promise by

the promissor; (2) made with the expectation that the promisee will rely thereon; (3)

which induces reasonable reliance by the promisee; (4) of a definite and substantial

nature; and (5) injustice can be avoided only by enforcement of the promise.” Id. at 52.

The doctrine of promissory estoppel is part of the “concept by which one’s own acts or

conduct prevents the claiming of a right to the detriment of another party who was

entitled to and did rely on the conduct.” Id.

       In their affidavits, Eshragh and Ellis stated that Balthes was advised at the May 6,

2011 meeting of the services needed by Concept but that no agreement was reached and

that there were details to be worked out related to the scope and amount of work and the

non-competition terms. On May 9, 2011, Ellis sent an e-mail message to Balthes stating

in part that “Tuesday is a good fit,” that “[w]e will be running Cotton Shoddy on 7 & 8

and it will give you a good chance to see the baseline of where the machine is performing

as well as see the raw material we are running and issues it is presenting,” that “[f]rom

there we can map out a plan for how to dial in the process and equipment,” and “[t]here

was some talk in our meeting about closing the loop on some legal stuff - I’ll leave that to

[Eshragh] and [] Foote. Let’s you and I concentrate on generating a task list and a work

schedule to get it done,” and “Give me a call on my cell and let me know what time you

plan on arriving Tuesday and how long you can stay and we’ll get started.” Id. at 97. On

May 11, 2011, Ripple sent an e-mail message to Balthes with drafts of the settlement

documents. Later that day, Balthes sent a reply e-mail message to Ripple stating that


                                                25
“[t]here are some changes required,” that he had a long history of working in the

industry, and that “[t]he restrictive provisions in the agreement basically kills any chance

for me to continue working and earn and [sic] income” and that he could not work “under

these conditions and these provision[s] will need to be changed.” Id. at 103. On May 12,

2011, Ellis sent an e-mail to Balthes and stated that he was aware that Balthes was still

working through the details of the agreement and that it made sense to hold off the next

visit until after the agreement was done.

       On the other hand, in his affidavit, Balthes stated that at the May 6, 2011 meeting,

he was advised that Appellees would like to find a way to use his expertise in helping

Concept get various production lines functioning better or just functioning, and that

Concept specifically needed help with lines 7 and 8 so they could get these lines

operational enough to run cotton shoddy, and that Concept also needed help with line 5.

Balthes stated that Ellis described in detail what Appellees needed him to do, namely,

that Appellees needed help with lines 5, 7 and 8, that Ellis later suggested they may need

help with lines 2 and 3, and that Balthes was agreeable to helping Appellees with

production lines 5, 7, and 8 as outlined by Ellis. Balthes stated that Eshragh stated that he

was happy the lawsuit was over and that they had reached an agreement and that he and

Eshragh shook hands. Balthes further stated that, in reliance upon the agreement the

parties reached on May 6, 2011, he returned the following Tuesday to start work, that he

met briefly with Eshragh, Foote, and Ellis, and that Foote thought it would be a good idea

to put the parties’ agreement in writing and said he would send something to Balthes to

review. Balthes stated that he met with the production manager and some production


                                             26
staff to begin his work and review and evaluate the performance of lines 7 and 8, that he

evaluated the line issues people were having, that the production team was happy he was

there and able to help, that he and the others reviewed basic fixes that Concept needed to

do to improve line performance, and that he made major suggestions for changes to lines

7 and 8 that were implemented by Concept almost immediately. Balthes stated that

Eshragh wanted to make sure that the Concept staff were following his recommendations

and that they set up a program for repairs scheduled to begin that Friday and Saturday

with a follow-up trip scheduled for the following week. Balthes stated that, as he left,

Eshragh walked him to the door and restated his position that the suit was forever gone

and that he was very glad he was there helping Concept, that they again shook hands, and

that Eshragh called him several times after that to confer.

       Based upon the designated evidence, and keeping in mind that any doubt as to the

existence of an issue of material fact or an inference to be drawn from the facts must be

resolved in favor of the nonmoving party, we conclude that there exists a material

question of fact as to Balthes’s promissory estoppel defense or claim, and accordingly

summary judgment is precluded as to this issue. We remand to the trial court for further

proceedings on this specific defense or claim and the extent, if any, to which Balthes may

be entitled to reliance damages or to an offset of his obligations under the 2010

Settlement Agreement due to the time and expertise he may have provided to Appellees

between May 6, 2011 and May 11, 2011.              See Jarboe v. Landmark Community

Newspapers of Indiana, Inc., 644 N.E.2d 118, 122 (Ind. 1994) (noting that Indiana draws

a line between expectation damages and reliance damages and holding that the remedy


                                             27
where the doctrine of promissory estoppel may be available “is limited to damages

actually resulting from the detrimental reliance”), reh’g denied; Hrezo v. City of

Lawrenceburg, 934 N.E.2d 1221, 1231 (Ind. Ct. App. 2010) (“A successful party is

entitled to reliance damages only.”), trans. denied.

       For the foregoing reasons, we reverse in part the trial court’s summary judgment

ruling and remand for further proceedings consistent with this opinion on the sole issue of

Balthes’s promissory estoppel defense or claim, and in all other respects we affirm the

court’s ruling.

       Affirmed in part, reversed in part, and remanded for further proceedings.

BAKER, J., and KIRSCH, J., concur.




                                             28